Title: To George Washington from Joseph Nourse, 20 February 1778
From: Nourse, Joseph
To: Washington, George



Sir,
War Office [York, Pa.] the 20th Febr. 1778.

I beg leave to inform your Excellency that in Consequence of the Resolution of Congress giving The Revd Mr Batwell of Yorktown, the alternative of taking the Oath of Allegiance to the state of Pennsilva. or going into the City of Philada in order to embark with his Family for Europe, that agreable to his choice the Board have given him, a Passport for himself, his Wife, two Children, his Wife’s Mother & a maid servant, to the out post of your Excellency’s Army, where they are to stay until further passport shall be obtain’d—This Letter is to give your Excellency the necessary Information, & to request Passports may be granted agreable to the pass signd by order of the Board of War. I have the honor to be Your Excellencys most obt & most humble servt

Joseph Nourse

